Foster, J.
To this indictment a general demurrer was filed and joined. Thereupon judgment was rendered overruling the demurrer, and to this ruling exceptions were taken.
The indictment is founded upon the provisions of chapter 139, laws of 1887, entitled "An act to regulate the hours of labor and the employment of women and children in manufacturing and mechanical establishments.” The act, in addition to other provisions, contains the following: " Whoever interferes with said deputy commissioner or his assistants in the performance of their duties as prescribed in this act, shall be fined fifty dollars.” Upon this clause and the facts set out in the indictment, it is claimed on the part of the state that the indictment is to be sustained.
The allegations are, substantially, that the defendant was an overseer of a manufacturing establishment, situate in Biddeford in the county of York, and as such had the possession of certain certificates, and being called upon by the deputy commissioner to produce them for inspection, refused and neglected so to do, and thus did knowingly, wilfully and unlawfully interfere with said deputy in the performance of his duties.
If we assume that the facts are properly alleged, yet we have no doubt they are insufficient to sustain the indictment. The refusal and neglect to produce certain certificates is not an interference within the meaning of the statute. The term "interfere,” *58as therein used, relates to some action directed to the person, in the performance of his duties. It imports action and not mere non-action. Neglect to perform some act is mere non-action— a passive rather than an active condition. It partakes more of the nature of nonfeasance than misfeasance. The Six Carpenters’ Case, 8 Coke, 146; Hinks v. Hinks, 46 Maine, 423, 428. The statute evidently contemplates some active personal obstruction, or interference, such as expulsion or exclusion of the officer or his assistants from the establishment, and acts of a kindred nature, thereby preventing them from the performance of their duties.

Exceptions sustained. Indictment- adjudged bad.

Peters, C. J., Walton, Virgin, Emery and Haskell, JJ., concurred.